        Case 1:18-cv-12451-NMG Document 26-4 Filed 04/15/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 SECURITIES AND EXCHANGE
 COMMISSION,                                                  Civil Action No. 18-CV-12451
                     Plaintiff,                               (NMG)
     v.

 MORRIE TOBIN, MILAN PATEL,
 MATTHEW LEDVINA, DANIEL
 LACHER, BRIAN QUINN, AND DAVID
 SKRILOFF,
                      Defendants.



       [PROPOSED] FINAL JUDGMENT AS TO DEFENDANT MORRIE TOBIN

       The Securities and Exchange Commission having filed a Complaint and Defendant

Morrie Tobin having entered a general appearance; consented to the Court’s jurisdiction over

Defendant and the subject matter of this action; consented to entry of this Final Judgment;

waived findings of fact and conclusions of law; and waived any right to appeal from this Final

Judgment:

                                                 I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rules 10b-5(a)

and (c) promulgated thereunder [17 C.F.R. § 240.10b-5(a) and (c)], by using any means or

instrumentality of interstate commerce, or of the mails, or of any facility of any national

securities exchange, in connection with the purchase or sale of any security:

       (a)     to employ any device, scheme, or artifice to defraud; or




                                                 1
        Case 1:18-cv-12451-NMG Document 26-4 Filed 04/15/21 Page 2 of 5




       (b)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                II.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Sections 17(a)(1) and (3) of the Securities

Act of 1933 (the “Securities Act”) [15 U.S.C. §§ 77q(a)(1) and (3)] in the offer or sale of any

security by the use of any means or instruments of transportation or communication in interstate

commerce or by use of the mails, directly or indirectly:

       (a)     to employ any device, scheme, or artifice to defraud; or

       (b)     to engage in any transaction, practice, or course of business which operates or

               would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant



                                                 2
        Case 1:18-cv-12451-NMG Document 26-4 Filed 04/15/21 Page 3 of 5




is permanently restrained and enjoined from violating Sections 5(a) and (c) of the Securities Act

[15 U.S.C. § 77e(a) and (c)] by, directly or indirectly, in the absence of any applicable

exemption:

       (a)     Unless a registration statement is in effect as to a security, making use of any

               means or instruments of transportation or communication in interstate commerce

               or of the mails to sell such security through the use or medium of any prospectus

               or otherwise; or

       (b)    Making use of any means or instruments of transportation or communication in

              interstate commerce or of the mails to offer to sell or offer to buy through the use

              or medium of any prospectus or otherwise any security, unless a registration

              statement has been filed with the Commission as to such security, or while the

              registration statement is the subject of a refusal order or stop order or (prior to the

              effective date of the registration statement) any public proceeding or examination

              under Section 8 of the Securities Act [15 U.S.C. § 77h].

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently barred from participating in an offering of penny stock, including engaging in

activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing or



                                                  3
        Case 1:18-cv-12451-NMG Document 26-4 Filed 04/15/21 Page 4 of 5




attempting to induce the purchase or sale of any penny stock. A penny stock is any equity

security that has a price of less than five dollars, except as provided in Rule 3a51-1 under the

Exchange Act [17 C.F.R. 240.3a51-1].

                                                 V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein, including, but not

limited to, the undertakings to, in connection with this action and any related judicial or

administrative proceedings or investigation commenced by the Commission or to which the

Commission is a party:

      (a)      appear and be interviewed by Commission staff at such times and places as the

               staff requests upon reasonable notice;

      (b)      accept service by mail or facsimile transmission of notices or subpoenas issued by

               the Commission for documents or testimony at depositions, hearings, or trials, or

               in connection with any related investigation by Commission staff;

      (c)      appoint Defendant’s undersigned attorney as agent to receive service of such

               notices and subpoenas;

      (d)      with respect to such notices and subpoenas, waive the territorial limits on service

               contained in Rule 45 of the Federal Rules of Civil Procedure and any applicable

               local rules, provided that the party requesting the testimony reimburses

               Defendant's travel, lodging, and subsistence expenses at the then-prevailing U.S.

               Government per diem rates; and

      (e)      consent to personal jurisdiction over Defendant in any United States District



                                                  4
        Case 1:18-cv-12451-NMG Document 26-4 Filed 04/15/21 Page 5 of 5




               Court for purposes of enforcing any such subpoena.

                                                VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.


                                               VII.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.


Dated: ______________, _____

                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 5
